Mr. Justice Hill
delivered the opinion of the court:
This writ' of error is between the same parties and' involves one phase of the contention covered by case No. 6085, James Tuckerman et al. v. Mary B. Currier et al., decided at *25this term. Its object was to secure a reversal of the order removing the plaintiffs in error from (as the order states)' acting as trustee of the Currier estate and in the appointment of a receiver therefor. This order was made some time prior to the rendition of the final judgment in the case upon the many other questions involved. A supersedeas .was granted. The only separate contention here made is that the order removing the plaintiffs in error and appointing a receiver is interlocutory and not final, and that a writ of error will not lie to review such order, for which alleged .reasons a motion was made to quash the supersedeas and writ and dismiss the action. Upon heáring this motion was denied.
All other questions are covered in the other opinion. For the reasons there stated, the judgment of the trial court in the removal of the plaintiffs in error and in the appointment of the receiver, is reversed and the cause remanded.

Reversed and Remanded.

Decision en banc.
Mr. Justice Musser and Mr. Justice Garrigues not participating.
Mr. Justice White dissents.